              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:20-cv-00083-MR


CALVIN W. MULLIS,                )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )               MEMORANDUM OF
                                 )               DECISION AND ORDER
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment, [Doc. 7] and the Defendant’s Motion for Summary

Judgment [Doc. 11].

I.    BACKGROUND

      On December 21, 2015, the Plaintiff, Calvin W. Mullis (“Plaintiff”), filed

an application for disability and disability insurance benefits under Title II of

the Social Security Act (the “Act”) alleging an onset date of February 21,

2014. [Transcript (“T.”) at 23]. The Plaintiff’s claims were initially denied on

June 23, 2016, and again denied upon reconsideration on January 3, 2017.

[Id.]. On the Plaintiff’s request, a hearing was held on November 19, 2018,




       Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 1 of 12
before an Administrative Law Judge (“ALJ”). [Id.]. On February 15, 2019, the

ALJ issued a written decision denying the Plaintiff benefits. [Id. at 20].

      On December 12, 2019, the Appeals Council denied the Plaintiff’s

request for review thereby making the ALJ’s decision the final decision of the

Commissioner. [Id. at 1]. The Plaintiff has exhausted all available

administrative remedies, and this case is now ripe for review pursuant to 42

U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990). “When reviewing a Social Security

Administration disability determination, a reviewing court must ‘uphold the

determination when an ALJ has applied correct legal standards and the

ALJ’s factual findings are supported by substantial evidence.’” Pearson v.

Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (quoting Bird v. Comm’r, 699 F.3d

337, 340 (4th Cir. 2012)). Substantial evidence “means—and means only—

such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, (2019)

                                       2
       Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 2 of 12
(internal quotation marks omitted); Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005). Substantial evidence “consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Pearson, 810 F.3d at

207 (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not

undertake to reweigh conflicting evidence, make credibility determinations,

or substitute [its] judgment for that of the ALJ.” Johnson, 434 F.3d at 653

(internal quotation marks and alteration omitted). Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review for

substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted). “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-00025-MR,

                                      3
       Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 3 of 12
2017 WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing

Radford, 734 F.3d at 295).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations set

out a detailed five-step process for reviewing applications for disability. 20

C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015). “If an applicant’s claim fails at any step of the process, the ALJ need

not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200, 1203

(4th Cir. 1995) (citation omitted). The burden is on the claimant to make the

requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

                                        4
        Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 4 of 12
does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling (“SSR”) 96-

8p; 20 C.F.R. §§ 404.1546(c), 404.943(c), 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv); Mascio, 780 F.3d at 635. Otherwise, the case progresses

to the fifth step where the burden shifts to the Commissioner. At step five,

                                       5
       Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 5 of 12
the Commissioner must establish that, given the claimant’s age, education,

work experience, and RFC, the claimant can perform alternative work which

exists in substantial numbers in the national economy. 20 C.F.R. §§

404.1520(a)(4)(v), 416.920(a)(4)(v); Mascio, 780 F.3d at 635; Hines v.

Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” Mascio, 780

F.3d at 635. If the Commissioner succeeds in shouldering his burden at step

five, the claimant is not disabled and the application for benefits must be

denied. Id. Otherwise, the claimant is entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff had engaged in substantial

gainful activity from February 21, 2014, the alleged onset date, through

December 9, 2015, but that the Plaintiff had not engaged in substantial

gainful activity after December 9, 2015. [T. at 25-26]. The ALJ also found

that the Plaintiff meets the insured status requirements through December

31, 2021. [Id. at 25]. At step two, the ALJ found that the Plaintiff has the

following severe impairments: “status post cerebrovascular accident

(stroke), obesity, depression, and anxiety.” [Id. at 26]. The ALJ also found

that the Plaintiff had severe deficits “left over from the stroke, blood clot in

                                       6
       Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 6 of 12
the leg with IVC filter, frequent sleeping, and feeling overwhelmed in public.”

[Id.]. At step three, the ALJ determined that the Plaintiff does not have an

impairment or combination of impairments that meets or medically equals

the Listings. [Id.]. The ALJ then determined that the Plaintiff, notwithstanding

his impairments, had the RFC:

         [T]o perform medium work as defined in 20 CFR 404.1567(c);
         can never climb ladders, ropes, or scaffolds; can frequently climb
         ramps and stairs; can frequently balance; can frequently reach
         overhead; can frequently handle and finger with the right upper
         extremity; can frequently be exposed to workplace hazards such
         as unprotected heights and dangerous, moving machinery; can
         understand, remember, and carry out simple instructions but not
         necessarily simple, routine, repetitive tasks meaning SVP 3 or
         less; can maintain attention and concentration for at least two
         hour periods sufficient to carry out simple tasks; can adapt to
         routine workplace changes at a non production rate pace; and
         can occasionally interact with the general public.

[Id. at 29].

         At step four, the ALJ identified the Plaintiff's past relevant work as

detective, animal control officer, deputy sheriff, police officer, and animal

control receptionist. [Id. at 35]. The ALJ found that the Plaintiff is “capable of

performing past relevant work as an animal control office receptionist”

because that “work does not require the performance of work-related

activities     precluded   by the    claimant's   residual   function   capacity.”

[Id.].



                                         7
          Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 7 of 12
      Alternatively, at step five, the ALJ concluded that, considering the

Plaintiff's age, education, work experience, and RFC, there are other jobs

exiting in the national economy that the Plaintiff is capable of performing

including file clerk, general clerk, hand packager, change house attendant,

salvage laborer, marker, housekeeping cleaner, and router. [Id. at 36-37].

The ALJ therefore concluded that the Plaintiff was not “disabled” as defined

by the Act from February 21, 2014, the alleged onset date, through February

15, 2019, the date of the decision. [Id. at 37].

V.    DISCUSSION1

      The Plaintiff presents three assignments of error. First, the Plaintiff

asserts that the ALJ improperly discounted the opinions of Dr. Hall so that

substantial evidence does not support the ALJ’s physical RFC determination.

[Doc. 8 at 12–17]. Second, the Plaintiff argues that the ALJ failed to account

for the Plaintiff's moderate difficulties with concentration, persistence, or

pace in the RFC. [Id. at 17–24]. Finally, the Plaintiff assigns error to the ALJ’s

evaluation of the Plaintiff’s credibility. [Id. at 24–29].




1 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.

                                         8
        Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 8 of 12
      A.    The Plaintiff’s Credibility

      The Plaintiff argues that the ALJ improperly rejected his testimony that

he could not perform simple tasks. The Plaintiff argues that the ALJ

selectively cited evidence and did not explain how she concluded that the

Plaintiff’s activities were inconsistent with his reports or consistent with the

ability to work. [Doc. 8 at 24].

      The RFC representants “the most [a claimant] can do despite [his or

her] limitations.” 20 C.F.R. § 404.1545(a)(1). The ALJ is responsible for

determining a claimant's RFC, id. § 404.1546(c), based on “all of the relevant

evidence in the [claimant's] case record.” Id. § 404.1545(a)(1). In forming

the RFC, the ALJ “must both identify evidence that supports [her] conclusion

and build an accurate and logical bridge from that evidence to [her]

conclusion.” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (brackets,

emphasis, and internal quotation marks omitted); see also Monroe, 826 F.3d

at 189. An ALJ’s RFC “assessment must include a narrative discussion

describing how the evidence supports each conclusion, citing specific

medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).” Mascio, 780 F.3d at 636 (citing Social Security

Ruling 96-8p). In discussing the activities of daily living as evidence of an

RFC, the ALJ must consider both the type and extent of those activities.

                                       9
        Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 9 of 12
Woods, 888 F.3d at 694-95 (noting that an ALJ erred by considering that a

claimant could “maintain her personal hygiene, cook, perform light

household chores, shop, socialize with family members, and attend church

services on a regular basis” without considering the claimant's struggles with

accomplishing those activities and the fact that “some days, she spends the

entire day on the couch”); Brown v. Comm'r Soc. Sec. Admin., 873 F.3d 251,

263 (4th Cir. 2017).

      Here the ALJ considered the type of activities that the Plaintiff can do

without considering the extent the Plaintiff can do them. For example, the

ALJ stated that the Plaintiff is able to “get his kids ready for school, drive his

children to events, go shooting, do simple chores like laundry, pay attention

to television programs, and attend ball games.” [T. at 30–33]. In considering

the Plaintiff’s ability to get his children ready for school, the ALJ failed to

consider the Plaintiff’s statements that he has to use alarms to help

remember what time to get them to the bus stop or he will forget. [Id. at 68–

69]. In referring to the Plaintiff’s ability to drive his children to events, the ALJ

addresses the fact that the Plaintiff states that he can only drive his children

to local events, where he is familiar with the location, but otherwise he has

to obtain a ride. [Id. at 70]. The ALJ states that the Plaintiff goes shooting

without considering the fact that the Plaintiff does not “actively go to the

                                         10
       Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 10 of 12
range or outside the range,” instead shoots in his backyard and does not

shoot very often. [Id. at 55, 73]. In discussing the Plaintiff’s ability to do

laundry, the ALJ does not consider the fact that the Plaintiff says he has to

take a nap after he does the laundry because he is tired afterwards. [Id. at

71–72].

       While the ALJ mentioned the types of activities that the Plaintiff

performs she never explained the extent to which the Plaintiff could carry out

the activities based on the limitations listed above. The ALJ's ultimate

conclusions as to Plaintiff's limitations may be correct, but the Court cannot

be left to guess how those conclusions were reached. Woods, 888 F.3d at

694. Under these circumstances, the Court cannot affirm the ALJ's finding

of no disability without a showing of substantial evidence to support her

findings at each step of the sequential evaluation process. Mascio, 780 F.3d

at 637.2




2Because the Court has determined that a remand is necessary on this ground, the Court
need not address the Plaintiff’s other assignments of error. However, when the ALJ
examines the extent and type of activity the Plaintiff can perform it may implicate other
aspects of the analysis. For example, in determining the Plaintiff’s mental RFC the ALJ
discounted the need for additional limitations due to the Plaintiff’s moderate limitations in
concentration, persistence, and pace in part because of the Plaintiff’s “activities.” [T. at
33].
                                            11
        Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 11 of 12
VI.   CONCLUSION

      Because this Courts lacks an adequate record of the basis for the ALJ's

decision, it cannot conduct a meaningful review of that ruling. See Radford,

734 F.3d at 295. In assessing the Plaintiff's limitations on remand, the ALJ

should consider not just the type of daily activities performed by the Plaintiff,

but also the extent to which he can perform such activities. Brown, 873 F.3d

at 263; see also Woods, 888 F.3d at 694.

                                    ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 7] is GRANTED, and that the Defendant’s

Motion for Summary Judgment [Doc. 11] is DENIED. Pursuant to the power

of this Court to enter judgment affirming, modifying or reversing the decision

of the Commissioner under Sentence Four of 42 U.S.C § 405(g), the decision

of the Commissioner is REVERSED and the case is hereby REMANDED for

further proceedings consistent with this decision.

      IT IS SO ORDERED.
                                Signed: March 10, 2021




                                        12
       Case 3:20-cv-00083-MR Document 14 Filed 03/10/21 Page 12 of 12
